Citation Nr: 1530772	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-31 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for asbestosis, to include the propriety of the reduction to a noncompensable rating, effective February 29, 2012.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an initial compensable rating for bladder cancer.



REPRESENTATION

The Veteran is represented by:  Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, September 2009, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issues of entitlement to a rating in excess of 10 percent for asbestosis, to an initial compensable rating for left ear hearing loss, and to an initial compensable rating for bladder cancer are addressed in the Remand portion of the decision below.


FINDING OF FACT

The August 2013 decision, which reduced the rating for the Veteran's service-connected asbestosis from 10 percent to a noncompensable rating, effective February 29, 2012, failed to comply with pertinent law and regulations by not assessing whether the underlying examinations were more or less or equally as full and complete as the examination upon which the 10 percent was based, and by not assessing whether it was reasonably certain that the Veteran's improvement would be maintained under ordinary conditions of life.



CONCLUSION OF LAW

The August 2013 decision that reduced the rating for asbestosis to a noncompensable rating, effective February 29, 2012, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2013 rating decision, the RO reduced the disability rating for the Veteran's service-connected asbestosis to a noncompensable rating after the Veteran underwent a September 2012 VA examination and a July 2013 VA examination, with an August 2013 addendum.  The Veteran contends that his service-connected asbestosis did not improve to warrant the reduction in rating.

Generally, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §§ 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated). 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the August 2013 rating reduction did not result in the reduction of the Veteran's combined disability rating.  The Veteran's combined rating remained at 60 percent.  See 38 C.F.R. § 4.25 (2014).  The provisions of 38 C.F.R. § 3.105(e) are, therefore, not applicable in this case. 

With regard to the propriety of the rating reduction, VA regulations provide that with respect to ratings that have continued for long periods at the same level, 5 years or more, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.  These provisions also prohibit a reduction on the basis of a single examination.  Id. 

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, although material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).

The 10 percent rating assigned to the Veteran's service-connected asbestosis was granted in a November 2007 rating decision, and was assigned an effective date of March 26, 2004.  Consequently, the Veteran's 10 percent disability rating falls under the special provisions as it was in effect for greater than five years prior to the August 2013 reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1995) (providing, inter alia, that if a reduction actually takes effect after a rating has been in effect for five years, then it is a reduction of a rating which has continued for five years or more and is hence subject to the requirements of 38 C.F.R. § 3.344(a)).

The provisions of 38 C.F.R. § 3.344(a) set forth that before a stabilized rating can be reduced, the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; and that examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction.  Further, ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Additionally, although material improvement in the physical or mental condition is clearly reflected, the evidence must make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  After considering all the evidence, the Board finds that the four requirements set forth above have not been met, specifically with regard to the first and fourth requirements.

With respect to the first requirement, in the August 2013 rating decision wherein the reduction was effectuated, the RO listed the relevant evidence of record considered as the September 2012 VA examination and the July 2013 VA examination, with August 2013 addendum.  The RO determined that pulmonary function tests, administered as part of the September 2012 VA examination, showed that the Veteran did not meet the requirements for a 10 percent rating.  New pulmonary functioning tests were not administered as part of the July 2013 VA examination, but the July 2013 VA examiner indicated in the August 2013 addendum that the previous results were reflective of the Veteran's service-connected asbestosis.  The RO ultimately determined that based on these examinations, the Veteran's symptoms demonstrated sustained improvement.  Despite the determination of sustained improvement, the RO did not make a specific determination as to whether the examinations supporting the reduction were full and complete, and did not make an assessment as to whether the examinations supporting the reduction were more or less than or equally as full and complete as the examinations upon which the 10 percent rating was based.  As such, the Board finds that RO did not satisfy the first requirement under 38 C.F.R. § 3.344(a).

With respect to the fourth requirement, the RO's decision to reduce was not in accordance with law because it did not make a finding that it was reasonably certain that the sustained improvement of the Veteran's service-connected asbestosis would be maintained under the ordinary conditions of life.  The Board observes that the August 2013 reduction reflects no consideration of 38 C.F.R. § 3.344(a) whatsoever.  Significantly, 38 C.F.R. § 3.344(a) was not cited or applied in the August 2013 rating decision or the October 2013 statement of the case.  As such, the Board finds that the fourth requirement under 38 C.F.R. § 3.344(a) was not satisfied.

The Board finds that the August 2013 rating decision that reduced the rating for the Veteran's asbestosis to a noncompensable rating, effective February 29, 2012, is void ab initio because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the August 2013 reduction of the disability rating is void ab initio, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.


ORDER

The 10 percent rating for asbestosis is restored, effective February 29, 2012, and the appeal is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

Asbestosis

The 10 percent rating for the Veteran's service-connected asbestosis was assigned in a November 2007 rating decision.  Therein, the RO based the assigned rating on clinical findings from an August and July 2007 VA examination.  Specifically, this examination demonstrated that the Veteran's Diffuse Capacity of the Lung for Carbon Monoxide (DLCO) value was 71 percent.

In May 2011, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent, claiming that his asbestosis had worsened.  Pursuant to this claim, the Veteran was provided a VA examination in September 2012.  The September 2012 examination included Pulmonary Function Tests (PFTs) that showed, in pertinent part, that his diffusion capacity of carbon monoxide value (DLCO) was 81 percent.

Based on these results, the RO found that the Veteran's service-connected asbestosis had improved to the extent that it potentially no longer warranted a compensable disability.  As such, the RO scheduled him for another VA examination to see if the Veteran experienced sustained improvement.  

In July 2013, the Veteran underwent another VA examination to assess the severity of his asbestosis.  The VA examiner did not administer new PFTs and, instead, indicated that the September 2012 testing was "representative" of the Veteran's then current condition.  In so finding, the July 2013 VA examiner inserted the September 2012 PFT results into an August 2013 addendum to the examination report.  However, when compared to the September 2012 PFT results reported by the September 2012 VA examiner, the September 2012 PFT results reported by the July 2013 VA examiner do no match.  For example, the September 2012 VA examiner stated that the Veteran's DLCO was 81 percent, whereas the July 2013 VA examiner reported the Veteran's September 2012 DLCO as 92 percent.

The Board is unable to reconcile the September 2012 and July 2013 VA examiners' PFT results.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Accordingly, neither examination is adequate for purposes of adjudicating the Veteran's claim.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Left Ear Hearing Loss

During an October 2014 hearing before the Board, the Veteran asserted that his service-connected left ear hearing loss had increased in severity since the most recent VA examinations in August 2008, September 2009, and September 2012.  The Board finds that the August 2008, September 2009, and September 2012 VA examinations are too remote to adequately assess the current severity of the Veteran's service-connected left ear hearing loss, especially in light of the Veteran's assertions of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Bladder Cancer

In October 2008, the Veteran was provided a VA examination to assess his bladder cancer.  Although the examiner administered an evaluation, detailed clinical findings were not reported because the focus of the examination was on ascertaining the etiological relationship between his bladder cancer and his active duty.  Since then, VA has received treatment reports from both VA and private health care providers showing that the Veteran has been treated for a variety of conditions he asserts are residuals of his bladder cancer and/or residuals of the treatment he received for his bladder cancer.  Among these, the Veteran asserts that he experiences urinary voiding problems, erectile dysfunction, and benign prostatic hypertrophy.  These treatment records also show that his bladder cancer has not reoccurred.  

Generally, if there has been no local reoccurrence or metastasis of cancer, VA must rate on the residuals associated with the cancer, such as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).

The Board finds that the October 2008 VA examination, as well as the other relevant evidence of record is insufficient to determine which conditions are residuals of the Veteran's bladder cancer or residuals of the associated treatment.  Moreover, the Board finds that this evidence is insufficient to determine the severity of the residuals and, thus, the Board is unable to ascertain which residual is predominant.  These insufficiencies hinder the proper application of the provisions of the appropriate diagnostic code.  Consequently, the Board finds that a remand is required in order to provide the Veteran with a VA examination to address these questions.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must then be afforded an appropriate VA examination to determine the current severity of his asbestosis.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of this disability.   The examiner must administer a complete PFT study and include measurements of Forced Vital Capacity (FVC); DLCO (by the Single Breath Method); and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.  In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  38 C.F.R. § 4.96(d)(4) (2014).  The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy.  With respect to the PFT results, the examiner must indicate if there is a margin for error and, if so, what that margin is for each of the reported values.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate examination to determine the severity of his service-connected left ear hearing loss.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's left ear hearing loss disability in the examination report.

4.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his bladder cancer, to include any residuals thereof.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must ascertain whether there has been a local reoccurrence or metastasis of the Veteran's bladder cancer.  If not, the examiner must fully describe residuals of this disability, to include, but not limited to, any associated kidney dysfunction, urinary dysfunction, erectile dysfunction, and/or prostate condition.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


